      Case 3:20-cv-00113-KHJ-FKB Document 18 Filed 02/23/21 Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                              NORTHERN DIVISION


SHAMELL ANTWANE HILL                                                    PETITIONER


V.                                       CIVIL ACTION NO. 3:20-CV-113-KHJ-FKB


BILLY SOLLIE                                                          RESPONDENT


             ORDER ADOPTING REPORT AND RECOMMENDATION

      Before the Court is the Report and Recommendation of United States

Magistrate Judge F. Keith Ball. [17]. The Report recommends that the Court grant

Respondent Billy Sollie’s Motion to Dismiss [9] and dismiss Petitioner Shamell

Antwane Hill’s Petition for Writ of Habeas Corpus [1]. Written objections to the

Report were due by February 10, 2021. The Report notified the parties that failure

to file written objections to the findings and recommendations by that date would

bar further appeal in accordance with 28 U.S.C. § 636. [17] at 2. Hill filed no

objection.

      When no party has objected to a magistrate judge’s report and

recommendation, the Court need not review it de novo. 28 U.S.C. § 636(b)(1) (“A

judge of the court shall make a de novo determination of those portions of the report

or specified proposed findings and recommendations to which objection is made.”).

In such cases, the Court applies the “clearly erroneous, abuse of discretion and

contrary to law” standard of review. United States v. Wilson, 864 F.2d 1219, 1221

(5th Cir. 1989).
      Case 3:20-cv-00113-KHJ-FKB Document 18 Filed 02/23/21 Page 2 of 3




      Hill is a pretrial detainee being held at the Lauderdale County Detention

Center on charges of capital murder and subsequent charges of possession of

methamphetamine and marijuana while detained. Report [17] at 1. He brings his

Petition [1] pursuant to 28 U.S.C. § 2241 on speedy trial grounds and seeks to have

his charges dismissed and to be released. Id.

      Although a pretrial detainee may bring a § 2241 petition for habeas corpus on

speedy trial grounds, the Fifth Circuit distinguishes those detainees seeking to have

their charges dismissed and those seeking to have their cases brought to trial.

Brown v. Estelle, 530 F.2d 1280, 1283 (5th Cir. 1976) (citing Tooten v. Shevin, 493

F.2d 173 (5th Cir. 1974), cert. denied, 421 U.S. 966 (1975)). Relief is not available

for those seeking to have charges against them dismissed, but is available for those

seeking a trial, though state remedies court must first be exhausted. Id.

      The Magistrate Judge entered his Report and Recommendation, finding that

Hill was seeking to have his charges dismissed and to be released, not to have his

case brought to trial. [17] at 1-2. The Magistrate Judge further found that, if Hill

was seeking to have his case brought to trial, he had failed to exhaust his state

court remedies. Id. Based on these findings, the Magistrate Judge recommended

Sollie’s Motion to Dismiss [9] be granted and the Petition [1] dismissed. Id. at 2. Hill

filed no objection to the Report and Recommendation. After review of the record, the

Court, being fully advised in the premises, finds that the Report and

Recommendation is neither clearly erroneous nor contrary to law and should be

adopted as the opinion of this Court.



                                           2
      Case 3:20-cv-00113-KHJ-FKB Document 18 Filed 02/23/21 Page 3 of 3




      IT IS, THEREFORE, ORDERED AND ADJUDGED that the Report and

Recommendation [17] of United States Magistrate F. Keith Ball, entered in this

cause should be, and the same is, adopted as the finding of this Court. Sollie’s

Motion to Dismiss [9] is GRANTED. The Petition [1] is DISMISSED.

      A separate Final Judgment shall issue this day.

      SO ORDERED, this the 23rd day of February, 2021.

                                              s/ Kristi H. Johnson
                                              UNITED STATES DISTRICT JUDGE




                                          3
